Per Curiam.
The taxation was irregular, and should have been set aside. At the time it was attempted judgment bad already been entered in favor of the successful parties upon the previous appeal, (4 N. Y. Supp. 772,) includ*283ing Mr. Bonner. This, it seems, was done by Mr. Fine, who was not the attorney tor Bonner. The judgment of the court, however, which was duly entered, was that the defendants, including Bonner, recover of the plaintiff $67.88, and that they have execution therefor. While this judgment stood Mr. Stevenson could not enter another judgment in favor of Bonner for an additional sum, nor could Bonner’s costs be again taxed. His proper practice was to have the judgment corrected, and then to tax his costs and enter a proper judgment. The order should be reversed, with $10 costs and disbursements, and the motion to vacate the taxation granted, without costs, and without prejudice to the application and practice above suggested.